Citation Nr: 0924999	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2007, the Veteran testified at the 
RO before the undersigned in Washington, DC, via video 
conference hearing.  A transcript of that hearing has been 
incorporated into the claims file.  This case was previously 
before the Board in August 2007 at which time it was remanded 
for additional development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Board's remand dated in August 2007, the RO was 
directed to afford the Veteran a new examination that 
included an opinion regarding whether the Veteran's claimed 
depression was related on a secondary basis to service-
connected disability, or whether it was aggravated by 
service-connected disability.  A new examination was 
conducted by VA in December 2008, and includes the examiner's 
opinion that the Veteran's service-connected chronic fatigue 
syndrome was not the primary cause of his depressive 
disorder, but rather that his recurrent major depression was 
more likely than not secondary to various life stresses.  
This opinion suggests that while the Veteran's service-
connected chronic fatigue syndrome is not the primary cause 
of the Veteran's depressive disorder, it may be an 
aggravating factor.

Accordingly, the Board agrees with the Veteran's 
representative's May 2009 contention that the above-noted 
opinion does not adequately address the aggravation question.  
That is, the examiner did not adequately comment on the 
Board's August 2007 directive that if the examiner found that 
the Veteran's depression was aggravated by service-connected 
disability as opposed to being proximately due to such 
disability, the examiner should report the baseline level of 
severity of the depressive disorder/depression prior to the 
onset of aggravation.  This is in accordance with the 
provisions of 38 C.F.R. § 3.310(b) which state that VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence."  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, a remand is necessary to obtain an addendum 
medical opinion or, in the alternative, afford the Veteran a 
new examination.  See 38 U.S.C.A. § 5103A(d); Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the Veteran the right to compliance 
with the remand orders).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the 
VA examiner in December 2008 with respect 
to whether it is at least as likely as 
not (i.e., a 50 percent degree of 
probability or higher) that the Veteran's 
recurrent major depression is aggravated 
(permanently increased in severity beyond 


the natural progression) by his service-
connected chronic fatigue disorder with 
insomnia and complaints of memory loss 
(and/or right and left knee 
disabilities).  If so, the examiner must 
report the baseline level of severity of 
the depressive disorder prior to the 
onset of aggravation.  

2.  If and only if the December 2008 VA 
examiner is not available, the Veteran 
should be scheduled for a new VA 
examination that addresses the questions 
outlined above.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  

3.  Thereafter, the RO should review the 
record and determine if the claim for 
service connection for depression, 
claimed as secondary to service-connected 
disability, can be granted.  If the 
benefit remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case which includes the reasons for the 
determination and be afforded an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

